IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                            June 4, 2009
                                     No. 08-50740
                                     No. 08-50827                      Charles R. Fulbruge III
                                   Summary Calendar                            Clerk




UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

v.

RUMALDO GALINDO-ARAUJO;
CLEMENTE CAYETANO ARAGON-TARANGO,

                                                   Defendants-Appellants.




                   Appeals from the United States District Court
                         for the Western District of Texas
                                 No. 4:08-CR-70-5




Before SMITH, GARZA, and STEWART, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
                            Nos. 08-50740, 08-50827

      Rumaldo Galindo-Araujo and Clemente Aragon-Tarango appeal the sen-
tences imposed following their guilty plea convictions of aiding and abetting pos-
session with the intent to distribute marihuana. They argue that the district
court erred in calculating their base offense levels because the court considered
the methamphetamine found in one of the five backpacks seized by Border Pa-
trol agents. They contend that they had no knowledge of the methamphetamine
and no intent to possess it, so they cannot be held responsible for it.
      A defendant’s knowledge of the type of drug he is carrying is not necessary
for the drug to be used in the calculation of his sentence. United States v. Valen-
cia-Gonzales, 172 F.3d 344, 345-46 (5th Cir. 1999); United States v. Gamez-Gon-
zalez, 319 F.3d 695, 700 (5th Cir. 2003). It is undisputed that defendants were
found with three other persons, all of whom were responsible for the five back-
packs containing marihuana and methamphetamine. Therefore, consideration
of the methamphetamine in calculating the base offense levels was not clearly
erroneous. See United States v. Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir.
2008).
      Accordingly, the judgments are AFFIRMED.




                                        2